Landis, Judge:
The protests listed in schedule “A,” attached hereto and made a part hereof, challenge the action of the collector of customs in classifying certain imported merchandise, described on the invoices as “Bicycle Ziplocks,” under paragraph 384 of the Tariff Act of 1930, as modified, as padlocks, of pin tumbler or cylinder construction, over iy2 but not over 2% inches in width, and assessing duty *164thereon at the rate of 75 cents per dozen and 10 per centum ad valorem or 67% cents per dozen and 9 per centum ad valorem.
Counsel for the parties herein have submitted these protests for decision on the following stipulation:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked VBS (Comm. Spec’s initials) by Commodity Specialist Van B. Scott (Comm. Spec’s name) on the invoices covered by the protests enumerated above, and assessed with duty at 75 cents per dozen and 10 per centum ad valorem or 67% cents per dozen and 9 per centum ad valorem under the provisions of paragraph 384, Tariff Act of 1930, as modified by T.D. 51802, and T.D. 55615 and T.D. 55816, consist of certain padlocks, similar in all material respects to the merchandise the subject of Shriro Trading Oorf. v. United States, C.D. 2669, wherein the merchandise was held dutiable at 22 cents per dozen plus 8% per centum ad valorem under the provisions of said paragraph 384, as modified by T.D. 54108, as padlocks not of pin tumbler or cylinder construction. That the rate of duty on padlocks not of pin tumbler or cylinder construction over 1% inches, but not over 2% inches in width, was reduced to 20 cents a dozen and 8 per centum ad valorem by T.D. 55615 and T.D. 55816 as to all entries made between July 1, 1962 and June 30, 1963.
That the record in C.D. 2669 be incorporated and made a part of the record in the protests enumerated above, and that the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Accepting the stipulation as a statement of facts and on authority of the decision cited therein, we find and hold that the items, marked with the letter “A” and initialed VBS by Commodity Specialist Van B. Scott on the invoices, are properly dutiable as padlocks, not of pin tumbler or cylinder construction, over 1% but not over 2% inches in width, under paragraph 384 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade (T.D. 54108), or T.D. 55615, supplemented by T.D. 55649, or T.D. 55816, as follows:
1. Said items entered prior to July 1,1962 are dutiable at the rate of 22 cents per dozen and 8% per centum ad valorem by virtue of T.D. 54108.
2. Said items entered on or after July 1,1962 but on or prior to June 30, 1963 are dutiable at the rate of 20 cents per dozen and 8 per centum ad valorem by virtue of T.D. 55615 or T.D. 55816.
To the extent indicated the specified claim in these suits is sustained. All other claims as to all other merchandise, having been abandoned, are dismissed.
Judgment will be rendered accordingly.